 536DECISIONS OF NATIONAL LABOR RELATIONS BOARDUnited Association of Journeymen and Apprenticesof the Plumbing and Pipefitting Industry, AFL-CIO, Local 469 (Valley Mechanical,Inc.)andFrank Dean Bobnic.Case 28-CB-225522 September 1986DECISION AND ORDERBY MEMBERSJOHANSEN, BABSON, ANDSTEPHENSOn 11 October 1984 Administrative Law JudgeRichard D. Taplitz issued the attached decision.The Respondent filed exceptions and a supportingbrief.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and brief and hasdecided to affirm the judge's rulings, fmdings,1 andconclusionsand to adopt the recommendedOrder.2ORDERThe National Labor Relations Board adopts therecommendedOrder of theadministrative lawjudge as modified below and orders that the Re-spondent,United Association of Journeymen andApprentices of the Plumbing and Pipefitting Indus-try,AFL-CIO, Local 469, its officers,agents, andrepresentatives, shall take the action set forth in theOrder as modified.1.Substitute the following for paragraph 1."1. Cease and desist from"(a) Preferring chargesagainst,trying, or finingany supervisorso asto restrain or coerce an em-ployer in the selection of his representatives for thepurpose of collective bargaining or the adjustmentof grievances."(b) In any like or related manner restraining orcoercing employees in the exercise of the rightsguaranteed them by Section 7 of the Act."2.Substitute the attached notice for that of theadministrative law judge.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board has foundthat we violated the National Labor Relations Actand has ordered us to post and abide by this notice.Section 7 of the Act gives employees these rights.To organizeTo form, join,or assistany unionTo bargain collectively through representa-tives of their own choiceTo act together for other mutual aid or pro-tectionTo choose not to engage in any of theseprotected concerted activities.WE WILL NOT prefer chargesagainst, try, or fineany supervisorso asto restrain or coerce an em-ployer in the selection of his representatives for thepurpose of collective bargaining or the adjustmentof grievances.WE WILL NOT in any like or related manner re-strain or coerce you in the exercise of the rightsguaranteed you by Section 7 of the Act.WE WILL rescind the fine assessed against FrankDean Bobnic, which was based on his working as asupervisor for a nonunion contractor.WE WILL remove from our files any reference tothe unlawful charges, trial, and fine of Frank DeanBobnic; withdraw the charge we filed against himwith his home local; and notify him in writing thatwe have done so and that the charges, trial, andfine will not be used against him in any way.WE WILL refund to Frank Dean Bobnic the fullamount of any fine that he had paid in connectionwith this matter, with interest.UNITED ASSOCIATION OF JOURNEY-MEN AND APPRENTICES OF THEPLUMBING AND PIPEFITTING INDUS-TRY, AFL-CIO, LOCAL 469Kenneth D. Meadows Esq.,for the General Counsel.A.D.Ward, Esq. (Ward & Keenan, Ltd.),of Phoenix, Ar-izona, for the Respondent.DECISION'In adopting the judge's finding that Bobmc was a supervisor and ad-justed grievances,we find it unnecessary to rely on the judge's alterna-tive findingregardingthe "reservoir doctrine "8We will modify the judge's recommended Order and notice to in-clude the narrow injunctive language in order to conform to his Conclu-sions of Law.STATEMENT OF THE CASERICHARD D.TAPLITZ,AdministrativeLaw Judge.This case was tried in Phoenix,Arizona,on August 9,1984.The charge and amended charge were filed onMay 8 and 10, 1984,by Frank Dean Bobnic,an individ-281NLRB No. 89 PLUMBERSLOCAL 469 (VALLEY MECHANICAL)ual.The complaint,whichissued on June 8, 1984, andwas amended at the hearing,alleges thatUnited Associa-tion ofJourneymen and Apprenticesof thePlumbingand Pipefitting Industry,AFL-CIO, Local 469 (Re-spondentor the Union)violated Section 8(b)(1)(B) of theNationalLaborRelations Act.IssueThe key issue is whether the Union violated Section8(b)(1)(B) by charging,trying,and fining Bobnic becausehe worked as a supervisor for the Company,with whomthe Union did not have or seek a collective-bargainingrelationship.All parties were given full opportunity to participate,to produce relevant evidence,to examine and cross-ex-amine witnesses,to argue orally,and to file briefs.Briefs,which have been carefully considered,were filed onbehalf of the General Counsel and the Union.On the entire record' of the case,and from my obser-vation of the witnesses and their demeanor, I make thefollowingFINDINGS OF FACTI. JURISDICTIONValleyMechanical,Inc. (the Company),an Arizonacorporation with its principalofficeand place of businessin Phoenix,Arizona,is a mechanical contractor in thebuilding and construction industry.During the year im-mediately preceding issuance of complaint,the Companypurchased and received goods and materials valued inexcess of$50,000,which were transported in interstatecommerce and delivered to its places of business in Ari-zona directly from points outside of Arizona.The com-plaint alleges, the answer admits,and I find that theCompany is an employer engaged in commerce withinthemeaning of Section 2(6) and(7) of the Act. TheUnion is a labor organization within the meaning of Sec-tion 2(5) of the Act.II.THE ALLEGED UNFAIR LABOR PRACTICESA. BackgroundFrank Dean Bobnic is a member ofLocal 130,UnitedAssociation of Journeymen and Apprentices of thePlumbing and Pipefitting Industry,AFL-CIO,which islocated in Chicago,Illinois.He worked out of that localfor about 18 years before moving to Phoenix,Arizona.Beginning several monthsbefore hismove to Phoenix,Bobnic had several telephone conversations with repre-sentatives of Respondent,a sister localof thesame Inter-national union.On each occasion he called Respondent'snumber and asked to talk to a business agent.When theperson who represented himself to be the business agentgot on the phone,Bobnic said that he was a member ofLocal 130,that he intended to move to Phoenix,and thathe wanted to submit his travel card to the Phoenix local.On each occasion the business agent told him in sub-ITheGeneral Counsel's unopposed motion to correct the transcript isgranted.A copy ofthatmotion has been added to the exhibits as G.C.Exh. 8.537stance that Respondent did not have enough work for itsown people who belonged to the local, that its ownpeople were working out of State on travel cards, andthat Bobnic was better off staying where he was. Oneach occasion Bobnic told the business agent that hewould like to submit his travel card to the local and beput on their waiting list to go out to work.Each timethe business agent answered that Respondent was not ac-cepting travel cards and there was no work available.In spite of the dire predictions about the availability ofwork,Bobnic came to Phoenix to live on aboutApril 20or 21,1983.As soonas he arrived,he called Respondentand again was told by a business agent that there stillwas no work,that Respondent was having a hard timekeeping its own people working,that there was no hopeof his goingout to work,and that there was no use ofhis coming to the hall todrop off hiscard because theUnion was not accepting cards.2Bobnic made no furthereffort to deposithis travelcardwithRespondent.Insteadhe sought nonunionwork.B. Bobnic'sNonunion Work and the Union's ActionAgainst HimBobnic was hiredby the Companyinmid-November1983 as the field superintendenton a Federal prison job.The Companywas the plumbingcontractor on a projectthat involved the erection of 14buildings.As field super-intendent,Bobnic didall the hiring,firing,and disciplin-ing of employees.After initial startup work with 2 or 3men working under him,Bobnic had 4 to 18 employeesunder his supervision.Those employees were journey-men, plumbers,apprentices,laborers,and operators. Hehad authorityto hire and fire as well as discipline andadjust grievances and wasthe only supervisor regularlyon the job. He adjusted grievances by resolvingdisputesbetween theCompany's employees and betweenemploy-ees of theCompanyand employeesof different contrac-tors on the job. In early April 1984 he was promoted tothe positionof general superintendentfor the Company.As generalsuperintendenthe did all thehiring,firing,and adjustment of grievancesfor the Company. He wasin overallcharge with 5 superintendentsunder him, eachof whom had 2 to 12 employeesunder him.The complaintallegesthatBobnic was a supervisorwithinthemeaningof the Act on therelevant datesherein.The answerstates thatthe Union is without reli-able information about supervisory mattersand thereforedenies that allegation.However,in itsbrief, the Unionacknowledgesthat Bobnic continued to work in a super-visory capacity for the Company. The evidence clearlyestablishesand I find thatBobnic was at all times rele-vant a supervisor within themeaningof Section 2(11) ofthe Act. aYThe Unionin its brief acknowledges that the Union advised Bobnicon several occasions that there was no work available and that it was notaccepting travel cards.8NLRB Y. Budd Mfg.Co., 169 F.2d 571 (6th Cir.1948);Big RiversElectric Corp.,266 NLRB380, 382(1983);Redi-Serve Foods,226 NLRB636 (1976). 538DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe Union's businessrepresentative, John L. Neigh-bors, became aware that the Company,a nonunion con-tractor,was on the job in December 1983 when he wasinformed by thegeneralcontractor,MacCarthy Western,that the Company was workingand wasnot signatory toan agreementwith the Union. Neighbors visited the job-site on three different occasions. The firstwas in Decem-ber 1983 when he went there to check an allegation thatthere were illegalaliens onthe job. At that time he didnot speak to any of the employees of the Company. Thesecond visitwas inJanuary 1984 when he went to thesite to deal with problems involving a different employ-er.At that time he asked employees of the Companyhow they were gettingalong,who was on the job, andwhat they were being paid. He did not identifyhimself.The Company had five or six employees on the site. Thethird visit was sometime in March 1984 when he went tothe jobsite to speak to the director of the Federal Bureauof Prisons. That visit was a followup to a letter datedFebruary 15, 1984, to Russ Martin, project representa-tive,U.S. Department of Justice, FederalBureauof Pris-ons. In that letter Neighbors requested an audit of theCompany, which was identified as the plumbing contrac-tor on the Federal prison project. The letter based therequest on the Union's suspicion that the contractor wasfalsifying payroll records,misclassifying plumbers as la-borers, not paying the prevailingwage rate as requiredunder "the Act," and listing employeesas apprenticeswhen it did not have a certified apprenticeship program.A copy of the letterwas sentto the U.S. Department ofLabor.The Act mentioned in the letter appears to be the Fed-eralDavis-Bacon Act, which requires the payment ofprevailing wage rates in the construction of public build-ings and public works.About February 1, Neighbors spoke to one of thecompany employees in the union office. The employeeasked what they should be receiving in pay at the Feder-al prison. The employee told Neighbors that the employ-ees felt they were not receiving the money they shouldand he asked where to go. The employee also said thathe was doing plumbing work on the job. Neighbors toldthe employee what the employees should be paid. Thatwas the prevailingwagerate,which was also the unionscale.On April 20, 1984, UnionBusinessRepresentativeNeighbors filed intraunion chargesagainstBobnic. Thecharge alleged that Bobnic violated the InternationalUnion's constitution on April 17, 1984, by working at theFederal prison job. The charge described the nature ofthe offense as follows: "Frank Bobnic is a member ofLocal 130, not on travel card, and working for ValleyMechanical, a contractor not signatory to our agree-ment." By letter dated April 24, 1984, the Union, by itsFinancial SecretaryMichaelWall, notified Bobnic thatthe Union had accepted the charges lodged against him.On about May 10, 1984, the Union conducted a local ex-ecutive board hearing on the charges. Bobnic did notattend the hearing. He was fined $500. By letter datedMay 21, 1984, Bobnic was notified of the fine. Also onabout May 21, 1984, the Union sent a "form for filingcharges" to Local 130, Bobnic's home local. It wassigned by Henry Olea, the Union's business representa-tive, and alleged that Bobnic violated the International'sconstitution at the Federal prison job on April 17, 1984,by working in Respondent's jurisdiction without deposit-ing atravel card for a contractor who was not signatoryto the agreement.The fine has not been paid and the Union has taken nofurther action against Bobnic.Bobnic testified that neither the charges nor the assess-ment of the fine affected the manner in which he did hisjob with the Company.The Respondent argues in its brief that one of the rea-sons Bobnic was disciplined under the International con-stitutionwas because he failed to deposit his travel card.That argument needs little discussion. The law does notrequire futile gestures, and it clearly would have beenfutile for Bobnic to make any further effort to deposit hiscard with Respondent. Respondent's representatives toldhim that the Union would not accept it. In any event thetestimony of John Neighbors, Respondent's business rep-resentative, establishes that the moving factor in the dis-cipline against Bobnic was his work for a nonsignatoryemployer and not his failure to deposit the travel card.According to Neighbors the travel card only related tounion work because it was always a violation of the con-stitution for a member to work for a nonunion firmwhether or not the travel card had been deposited.Neighbors further testified that Respondent would notaccept the deposit of a travel card and allow an individ-ual to work for a nonsignatory contractor, and wouldnot refer any individual to a nonsignatory contractor.Neighbors averred that if Bobnic were to deposit histravel card, he could still not escape the charges and thefine unless he was willing to quit or terminate his em-ployment with the nonsignatory contractor. I find thatthe charges, trial, and fine against Bobnic were keyed tohis acceptance of work with a nonunion contractor andthat Respondent's defense, which relates to Bobnic's fail-ure to deposit his travel card with the Union, is withoutsubstance.4C. Analysis and ConclusionsThe central question in this case is whether a unioncan use its internal procedures to discipline a memberwho works in a supervisory position for a company withwhom the union does not have or seek a collective-bar-gaining relationship.All parties agree that there is no collective-bargainingrelationship.There is no evidence to indicate that theUnion seeks one. The Union did send a letter to the Fed-eralGovernment requesting an inquiry to see whetherthe Company was violating the Davis-Bacon Act and didspeak to certain employees, but there is no indicationthat the Union solicited employees to join the Union orsought to represent them.Section 8(b)(1XB) of the Act makes it an unfair laborpractice for a labor organization to restrain or coerce..an employer in the selection of his representatives for4 SeeNew Mexico District Council, Carpenters (A. S. Horner), 177NLRB 500 (1969), enfd 454 F 2d 11 16 (10th Cir 1972) PLUMBERSLOCAL 469 (VALLEY MECHANICAL)the purposes of collectivebargainingor the adjustmentof grievances."Bobnic wasa supervisorwithin the meaning of theAct.He resolved disputes between employees of hisCompany and between those employees and employeesof other companies.5 In addition he was the highest com-pany official on the project and had broad authority. It isreasonableto infer that if employees had grievancesagainst theCompany, Bobnic would have the authorityto resolve them- 6The Union charged, tried, and fined Bobnic becausehe worked for a nonsignatory contractor. The Union'saction constituteda restraintor coercion of the Compa-ny withinthe meaningof Section8(b)(1)(B)of the Act.ABC v. Writers Guild,437 U.S. 411 (1978). The difficultyarisesin deciding whether Bobnic was the Company'srepresentative for the purpose of collectivebargaining orthe adjustment of grievances within the meaning of Sec-tion 8(b)(1)(B). The Company could not,in any meaning-ful sense,have had a representative for the purpose ofcollective-bargainingbecause there was no collectivebargaining.There was no collective-bargaining repre-sentative of the employees, and without that there couldonly be individual bargaining. The Company could havea representative for the purpose of adjusting grievancesbecause employees can have grievances with or withouta collective-bargaining representative. However, there isa seriousquestion whether Section 8(b)(1)(B) was intend-ed to encompass such a situation. A persuasiveargumentcould be made that Section8(b)(1)(B)wasintended tokeep a union from pressuring an employer into multiem-ployer bargaining and to prevent it from having an influ-ence on both sides of the bargaining or grievance table.'An employerisentitledto a supervisor of his ownchoosing free of union interference with relation to itsdealingswith a union. In the instantcase,theUnionseeksto use its internal disciplinary procedures to dis-courage membersfrom working for nonunion contrac-tors.There was no evidence that the Union sought toaffect the way a supervisor performed his duties. TheUnion appears to be taking the position that union mem-bers should only work for union contractors and that itdoes not matter whether that member is an employee ora supervisor. In this case Bobnic appears to want the bestof both worlds. His actions indicate that he desires toremain a member of the Union in good standing and at5TheBoardhas held thatpersonal as well as contractual grievancesare encompassedby Sec. 8(b)(IXB) of the Act.Norwalk TypographicalUnion529 (Hour Publishing Co.),241 NLRB 310, 315 (1979).6Even in the absence ofevidence that Bobnichad authorityto adjustgrievances,the Boardwould hold that his positionwas encompassed bySec. 8(bXIXB) of the Act in that he was part of the "reservoir" fromwhich the Employer wouldselect its representative for collective bar-gaining or the adjustment of grievances.ElectricalWorkers IBEW Local340 (Nutter, Inc.),271 NLRB 995 (1984);ElectricalWorkers IBEW Local11 (Bergelectric Corp.),271 NLRB 25 (1984).But seeOperatingEngineersLocal926 v.Jones,112 LRRM 3272 (1983), in whichthe United StatesSupreme Court held:Of course,not every supervisor is a "representative for the purposeof collectivebargaining or the adjustment of grievances" for the pur-pose of Section8(bXl)(B).Florida Power & Light v. Electrical Work-ers,417 U.S. 790, 811, n. 21 (1974).7 See the discussion of the legislativehistory inFlorida Power Ca v.ElectricalWorkers IBEW Local 1641,417 U.S. 790, 802-805 (1974).539the same timework for anonunioncontractor,albeit in asupervisory capacity.The UnitedStates SupremeCourt law onthis issue isnot dispositive.At one point the Board held that anyworka supervisordid came within the compass of Sec-tion 8(bXl)(B) even if it involved the performance ofrank-and-file struck work during the course ofa strike.InFlorida PowerCa vElectricalWorkers IBEW Local1641,417 U.S. 790 (1974), the UnitedStates SupremeCourt in effect held that thestatutemeantwhat it saidand that "struck work" could not be found to be "collec-tivebargaining" or the "adjustment of grievances." Tothe argumentthat the fine would interfere with the su-pervisors' loyalty to the Company and therefore wouldindirectly affect their role in collectivebargaining andthe adjustment of grievances, the court pointed out thatthe Company could lawfully insist that its supervisors benonunionif it were concerned with conflicts of loyalty.InABC v. Writers Guild,supra,the high court heldthat a union could not lawfully fine supervisors for cross-ing a picket line and performingtheir normal supervisoryduties,which included the adjustment of grievances. Thecourt held that the result was not changed because of thefact that some of the supervisors (the directors) adjustedgrievancesof employees who were not members of thestrikingunion but were membersof a different unionwith whom the Company had a collective-bargaining re-lationship. Therewas still aunion involved in the proc-essing of grievances.However at footnote 36 of the deci-sion,the court does appear to approve of the Board'sreasoninginNew Mexico DistrictCouncil,Carpenters(A.S Homer),177NLRB 500 (1969), enfd. 454 F.2d1116 (10th Cir. 1972), which held that a fine of a supervi-sor who works for a company that does not have a con-tract with a union would have the effect of requiring thesupervisorto leave the job, thus "depriving the Compa-ny of the services of its selected representative for thepurposes of collectivebargainingor the adjustment ofgrievances." However, unlike the instant case, inHornerthe union had consistently sought to represent the em-ployees of the employer. There the union lost Board-conducted elections on June 5, 1967, and July 26, 1968.The results of the last election was certified on Septem-ber 6, 1968, and 1 month later, October 8, 1968, theunion filed chargesagainst asupervisor who was work-ing for the company. A union that claims to representemployees may very well have a role in the adjustmentof grievances even when it is not the collective-bargain-ing agentof a majority of the employees.The Board appears to have little difficulty with theproblem. Under controlling Board law the absence ofany relationship between the company and the union isimmaterialin resolvingan 8(b)(1)(B) case. InElectricalWorkers IBEW Local 73 (Chewelah Contractors),231NLRB 809 (1977), enf. denied 621 F.2d 1035 (9th Cir.1980),petition for rehearing denied 106 LRRM 2020(1980),s the Board adopted without comment anadminis-a SeealsoElectricalWorkers IBEW Local323(Drexel Properties),255NLRB 1395 (1981), enfd. 703 F.2d 501 (11th Cir. 1983);Wisconsin RiverValleyDistrictCouncil,Carpenters (Skippy Enterprises),218 NLRB 1063(1975), enfd. 352 F.2d 47 (7th Ca. 1976). 540DECISIONS OF NATIONAL LABOR RELATIONS BOARDtrative law judge's decision that found that a union vio-lated Section 8(b)(1)(B)of the Act by fining a supervisorwho worked for a company that did not have a contractwith that union.The decision found that theHornercase,supra,was controlling.However,unlike theChewelahcase,inHornerthe union was seeking representation.There was no discussion concerning whether the conceptof "collectivebargaining"and "adjustmentof griev-ances" as used in Section 8(b)(1XB)had relevance in thesituationwhere there was no collective-bargaining rela-tionship present or being sought.In denying enforcement of the Board'sOrder, theNinth Circuit held, 621 F.2d at 1037:In every decision that has come to our attention,the union charged with violating Section 8(bXl)(B)was the bargaining representativeof thecomplain-ing company's employees.Here, IBEW neither rep-resentsChewelah'semployees nor has it demon-strated a desire to represent the employees. Theunion had no incentive to either influence Chewe-lah's choice of bargaining representatives or affectAnderson's loyalty to Chewelah. Further, the actscomplained of did not deprive Chewelah of a loyalbargaining representative.IBEW's purpose was toenforce a presumably valid bylaw which one of itsmembers had violated.The union's action was also not inherently de-structive of Chewelah's right to choose a loyal bar-gaining representative.The representative Chewe-lah chose was a member of a union which prohibit-ed its members from working for non-union em-ployers.The Board does not question the validity ofthis bylaw.Anderson could have avoided the penal-ty for violating his union's bylaw by resigning fromthe union before he started work for Chewelah.A union does not violate Section 8(b)(1)(B) bydisciplining a member, even though that member isalso the bargaining representative of an employer, ifthe union neither represents nor shows an intent torepresent the employer's employees.Enforcement of the Board's order is denied.The Board had occasion to again consider the situationinPlumbers Local 364 (West Coast Contractors),254NLRB 1123 (1981). There a supervisor was fined for fail-ing to take the union's side in a labor dispute over theenforcementofacollective-bargainingagreement.Though the case was clearly distinguishable fromChewe-lah,supra,the administrative law judge noted in his deci-sion that the Board's position inChewelahappeared tohave the support of the Supreme Court and of othercourts.He stated that the United States Supreme CourtinABC v. Writers Guild,supra, endorsed the Board's de-cision in theHornercase,supra,which found an8(b)(1)(B) violation"where the respondent union did notrepresent the employees of the coerced employer." How-ever, in theHornercase, as discussed above, the unionsought to represent the employees and may well havehad a role in the adjustment of grievances. The Boardadopted the administrative law judge's decision withoutcomment.In recent cases the Board has consistently held thatthere needbe no collective-bargaining relationship be-tween the company and the union for a violation of8(bx1)(B) of the Actto exist.Thus inElectricalWorkersIBEW Local 11 (Bergelectric Corp.),supra,the Board re-ferred withapproval toBricklayers (McCleskey Construc-tion),241NLRB 898 (1979),inwhich a violation wasfoundwhen"a local fined a supervisor-member forworking for an employer that did not have a contractwiththe local." InElectricalWorkers IBEW Local 340(Nutter Inc),supra,Administrative Law Judge Jay Pol-lack discussedthe problemin detail and came to thesame conclusion.The Board adopted his decision with-out comment.Though the Ninth Circuit Court of Appealsin refusingto enforce the Board's Order intheChewelahcase,supra,has adopted a positionthat is completelyinconsistentwith that of theBoard,I am constrainedto follow theBoard ratherthan the circuit court law. ControllingBoard policy requires administrative law judges tofollowBoard ratherthan circuitcourt law when there isa conflictbetweenthe two,until such time as the Su-preme Courthas ruled.Bricklayers Local 17 (CaliforniaTile),271NLRB 1571 (1984);Regencyat theRodewayInn,255 NLRB 961 fn. 2 (1981);Iowa Beef Packers, 144NLRB 615 (1963), enf. denied in part 331 F.2d 176 (8thCir. 1964).9For thereasons statedabove, I find that the Unionviolated Section8(b)(1)(B)of the Actas alleged in thecomplaint.CONCLUSION OF LAWBy preferring charges against and trying and finingBobnic, theUnionrestrained and coercedthe Companyin the selection and retention of its representative for thepurposeof collectivebargaining and the adjustment ofgrievances,and thereby engaged in unfair labor practiceswithin the meaning of Section 8(b)(1)(B) of the Act.THE REMEDYHaving found that the Union has engaged in unfairlabor practices,I shall recommend that it be ordered tocease and desist therefrom and take certain affirmativeaction designed to effectuate the policiesof the Act.Having found that the Union unlawfully fined Bobnic,I shall recommend that the Union be ordered to rescindthat fine. As of the date of the trial Bobnic had not paidIn theIowaBeef Packerscase the Board reiterated what it had statedin prior cases:Ithas been the Board'sconsistentpolicy foritself to determinewhether to acquiesce inthe contraryviewsof a circuitcourt of ap-peals or whether,with due deferenceto thecourt'sopinion, toadhere to its previous holding until the SupremeCourt of the UnitedStates has ruled otherwise.But it is not for a Trial Examiner [nowadministrative law judge] to speculate as to what course the Boardshould followwhere acircuit courthas expressed disagreement withitsviews On thecontrary, it remains the Trial Examiner's duty toapply established Board precedentwhich theBoard or the SupremeCourt has not reversedOnly bysuch recognition of the legal au-thorityof Board precedent,will a uniform and orderly administra-tion of a national act, such as the NationalLaborRelations Act, beachieved PLUMBERSLOCAL 469 (VALLEY MECHANICAL)any part of the union fine. If since that time all or part ofthe fine has been paid, the Unionis to refund that moneyto him withinterest to be computed in the manner setforth inFlorida Steel Corp.,231 NLRB 651 (1977).It is further recommendedthat the Unionbe orderedto remove fromits filesany reference to the unlawfulcharge,trial,and fine of Bobnic,withdrawthe charge itfiled against him with his home local,and notify Bobnicinwriting that it has done so and the charge,trial, andfine willnot beused against him in any way.On these findingsof factand conclusions of law andoon the record,I issue thefollowing recommended"ORDERThe Respondent,UnitedAssociation of Journeymenand Apprenticesof thePlumbing and Pipefitting Indus-try,AFL-CIO, Local 469, its officers,agents,and repre-sentatives, shall1.Cease and desist from preferring charges against,trying,or fining any supervisor so as to restrain orcoerce an employer in the selection of his representativesfor the purposeof collectivebargaining or the adjust-ment of grievances.2.Take thefollowingaffirmativeaction necessary toeffectuate the policiesof the Act.(a)Rescind the fine assessed against Frank DeanBobnic that was based on his working as a supervisor fora nonunion contractor.10 If no exceptionsare filed as provided by Sec. 102.46 of the Board'sRules and Regulations,the findings,conclusions,and recommendedOrder shall, as providedin Sec.102.48 of the Rules, be adopted by theBoard and all objections to themshall be deemedwaived for all pur-poses.541(b) Remove from its files any reference to the unlawfulcharges,trial,and fine ofFrank Dean Bobnic;withdrawthe charge it filed against him with his home local; andnotifyhim in writing that it has done so and that thecharges,trial,and fine will not be used against him inany way.(c)Refundto Frank Dean Bobnic thefull amount ofany fine that he has paid in connectionwiththe abovematter,withinterest,as is set forth in the remedy sectionof this decision.(d) Post at its offices and meeting hallscopies of theattached notice marked"Appendix.""' Copies of thenotice,on forms provided by theRegionalDirector forRegion 28, after being signedby theRespondent's au-thorizedrepresentative,shall be posted by the Respond-ent immediately upon receipt and maintainedfor 60 con-secutive daysin conspicuous places including all placeswhere noticestomembers are customarily posted. Rea-sonable steps shall be takenby theRespondent to ensurethat the noticesare not altered,defaced,or covered byany othermaterial.(e)Furnish the RegionalDirector withsigned copiesof theaforesaidnotice for posting by ValleyMechanical,Inc., if thatcompany is willingto post it.(f)Notify theRegionalDirectorinwriting within 20days fromthe date of this Order what steps the Re-spondent has takento comply.11 If this Order is enforced by a judgment of a United States court ofappeals, the words in the notice reading"Posted by Order of the Nation-al Labor Relations Board"shall read"Posted Pursuant to a Judgment ofthe United States Court of Appeals Enforcing an Order of the NationalLabor Relations Board."